                       IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  STATESBORO DIVISION

AKEEM WASHINGTON,                    )
                                     )
         Plaintiff,                  )
                                     )
    v.                               )                      CV 616-167
                                     )
SHANNON R. RIVERA and TINA E. ELLIS, )
                                     )
         Defendants.                 )


           MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION


       Before the Court is Defendants’ Joint Motion to Enforce Settlement, wherein

Defendants seek to enforce the settlement agreement reached after mediation before the

undersigned on December 17, 2019. (Doc. no. 69.) For the reasons stated below, the Court

REPORTS AND RECOMMENDS Defendants’ motion be GRANTED.

I.     BACKGROUND

       On December 17, 2019, the undersigned conducted a mediation in Statesboro, Georgia,

with counsel for all parties present and Plaintiff participating by videoconference. (Doc. no. 68.)

The undersigned granted Plaintiff’s request to participate electronically rather than in person

because of the time and expense of travel from Plaintiff’s current residence in California. At the

mediation, the parties agreed to a final settlement as memorialized in a Settlement Term Sheet

signed that same day by all counsel. (Id.; Settlement Term Sheet, doc. no. 69-1.) The Settlement

Term Sheet included all essential terms of the settlement and specified the settlement was

immediately binding and “not contingent upon execution of a formal settlement agreement.”
(Settlement Term Sheet, p. 2.) On the signature page, Plaintiff’s counsel signed as legal counsel

and also signed as Plaintiff “with expressed permission.” (Id.)

       Plaintiff changed his mind the day after the mediation and claims he “had no knowledge

of a binding settlement agreement term sheet. No expressed permission was given to sign his

name, nor was any information pertaining to this form given to [Plaintiff] to agree to.” (Doc. no.

69-2; Doc. nos. 73, 73-1.) Plaintiff’s counsel maintains Plaintiff agreed to the settlement and

expressly gave counsel authority to sign the Settlement Term Sheet on his behalf, confirming as

much in writing by text message to Plaintiff’s counsel. At Plaintiff’s request, Plaintiff’s counsel

attached a copy of the Attorney-Client Agreement to his supplemental brief. The agreement

authorizes counsel, in pertinent part, “to claim, or to make settlement in or out of court, as in

their discretion may be deemed best, and to take any and all steps that may be necessary or

proper to effect a full or partial settlement in conduct of said cause.” (Doc. no. 73-1, p. 2-3.)

II.    DISCUSSION

        “[A] district court has jurisdiction to enforce a settlement agreement, at least when one

party refuses to abide by the agreement prior to dismissal of the action.” Kent v. Baker, 815 F.2d

1395, 1400 (11th Cir. 1987). “The construction and enforceability of a settlement agreement is

governed by state law.” Albert v. Am. Family Ins. Co., 739 F. App’x 607, 609 (11th Cir. 2018)

(citing Hayes v. Nat’l Serv. Indus., 196 F.3d 1252, 1254 (11th Cir. 1999)). Because this case

was originally filed in the State Court of Bulloch County, Georgia, and removed to this Court on

the basis of federal question jurisdiction pursuant to 28 U.S.C. §§ 1331, 1441, Georgia law

controls enforcement of the settlement agreement. Id.; see Hayes, 196 F.3d at 1254 (referring to

state law principles when reviewing scope of attorney’s authority to enter into settlement



                                                  2
agreement); Glazer v. J.C. Bradford and Co., 616 F.2d 167, 168 (5th Cir. 1980)1 (explaining

states have “substantial interest in defining the relationship between attorney and client mandates

that principles of state law be applied”).

       “Under Georgia law an attorney of record has apparent authority to enter into an
       agreement on behalf of his client and the agreement is enforceable against the
       client by other settling parties.” This apparent authority “may be considered
       plenary unless it is limited by the client and that limitation is communicated to
       opposing parties.” “In the absence of knowledge of express restrictions on an
       attorney’s authority, the opposing party may deal with the attorney as if with the
       client, and the client will be bound by the acts of his attorney within the scope of
       his apparent authority.”

Id. (alterations in original) (internal citations omitted) (quoting Brumbelow v. N. Propane Gas

Co., 308 S.E.2d 544, 546 (1983)).

       Georgia law thus clothed Plaintiff’s counsel with apparent authority to negotiate and

execute a binding settlement of this lawsuit on behalf of Plaintiff. Because Plaintiff never

communicated to defense counsel or the Court any limit to this apparent authority, the Court and

Defendants were free to deal with Plaintiff’s counsel as if they were Plaintiff, and Plaintiff is

bound by the Settlement Term Sheet agreed to and executed by his counsel.

       In addition to apparent authority, Plaintiff clothed his counsel with express authority to

enter into a binding settlement of this lawsuit on his behalf. Indeed, the Attorney-Client

Agreement signed by Plaintiff states as follows:

              I hereby constitute and appoint Mawuli M. Davis, Esq. and the firm of
       The Davis Bozeman Law Firm, PC as my attorneys or agents in fact, giving and
       granting unto said Attorneys full power and authority to claim, or to make
       settlement in or out of court, as in their discretion may be deemed best, and to
       take any and all steps that may be necessary or proper to effect a full or partial

       1
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the
Eleventh Circuit adopted as binding precedent all decisions of the former Fifth Circuit handed
down prior to October 1, 1981.


                                                   3
        settlement in conduct of said cause.

                I do give said Attorneys full Power of Attorney to sign in my behalf any
        and all checks, drafts, releases, and other documents relating to the settlement of
        this case and/or any checks or drafts from the insurance company as payment
        under this claim in the event I am unable to sign for same due to unforeseeable
        circumstances which may arise during the course of litigation.

(Doc. no. 73-1, p. 2-3.) Plaintiff initialed every page of the Attorney-Client Agreement and

signed the last page. (Id. at 3.)

        For all of these reasons, it is irrelevant whether Plaintiff knew about the Settlement Term

Sheet and expressly authorized counsel to sign it on his behalf. Notably, however, Plaintiff

participated by video teleconference in the entire day of negotiations and agreed to the final

settlement amount in the presence of the undersigned.         The settlement of this lawsuit as

embodied in the Settlement Term Sheet dated December 17, 2019, which contains all essential

terms of a binding settlement, is valid and enforceable. See Albert, 739 F. App’x at 609-10

(explaining Georgia law enforces settlement agreements so long as there is written

memorialization of essential terms, even when only embodied in emails circulated among

counsel, and in absence of full, final, and signed settlement agreement).

III.    CONCLUSION

        The Court REPORTS AND RECOMMENDS Defendants’ Joint Motion to Enforce

Settlement Agreement be GRANTED, (doc. no. 69), and Plaintiff be ORDERED to execute

a final settlement agreement, accepting the agreed upon consideration, and file a stipulation

of dismissal. Failure to comply should constitute contempt and be punishable by sanctions




                                                 4
up to and including dismissal with prejudice of this civil action.

       SO REPORTED and RECOMMENDED this 30th day of January, 2020, at Augusta,

Georgia.




                                               5
